ORDER
PER CURIAM.
Connie J. Garrett (“Plaintiff’) appeals the trial court’s judgment in favor of Mask Brothers Trucking Company and Stephen Crumby (“Defendants”) and against Plaintiff in her lawsuit for damages against Defendants for negligence. Plaintiff claims the trial court abused its discretion by allowing Defendants’ expert, Thomas Schaefer (“Expert”), to testify regarding the circumstances of the accident over Plaintiffs objection. We affirm.
We have reviewed the parties’ briefs and the record on appeal. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).
We affirm the judgment.